DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 6/30/21.  As directed by the amendment: claims 3-4, 6, 8-11, 14-17 and 20-23 have been amended, claims 5 and 12-13 have been canceled, and no new claims have been added.  Thus, claims 1-4, 6-11 and 14-23 are presently pending in the application.
It is noted that the claims provided recite an incorrect application number at the top of each page.

Drawings
Color photographs and color drawings (see figures 3-9) are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because Figure 9 shows two different views of the user, which should be labeled separately (i.e. 9a and 9b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “030” has been used to designate both “the body portion” and “the body member”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 has “1.” before it, which should be removed to avoid confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11 and 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites “a flexible tube” however a flexible tube is already recited in claim 1, and therefore it is unclear if applicant is reciting a new and different flexible tube or referring back to the flexible tube recited in line 1.
Claim 1, line 5 recites “a channel,” however it is unclear if the channel is one of the one or more channels recited earlier.
Claim 3 recites “at least three channels,” however it is unclear if the at least three channels are part of the channels recites in claim 1.
Claims 4, 6 and 11 recite “optionally” and it is unclear if the language following this is positively recited.
Claim 4 recites “an end(s)” and “a channel” in line 4, however these limitations were already recited in claim 1, and therefore it is unclear if applicant I reciting new limitations.
Claim 7 recites “the channel protrusions” and “the recesses,” which lack proper antecedent basis.
Claim 14 recites “the channels,” however it is unclear if the channels are part of the channels recites in claim 1.
Claim 15 recites “at least three channels,” “a first and second channel” and “a third channel,” however it is unclear if these channels are part of the channels recites in claim 1.
Claim 16 recites “three channels” and “the channel,” however it is unclear if these channels are part of the channels recites in claim 1.
Claim 16 recites “a ventilator tube,” however it is unclear if this is a new and different tube from the tube recited in claim 1.
Claim 16 recites “the ventilator tubes,” which lacks proper antecedent basis.
Claims 17-20 are method of use claims that fail to recite any method steps.
Claims 17-18 recite “a tube with first and second ends” however it is unclear if applicant is referring back to the tube and ends in claim 1 or introducing new and different tubes.
Claim 17 recites “a channel,” however it is unclear if the channel is one of the one or more channels recited earlier.
Claim 18 recites “a first, second and third channel,” however it is unclear if these channels are part of the channels recites in claim 1.
Claim 20 recites “tube” suggested to be changed to --the tube-- in order to refer back to the tube previously recited.
Claim 20 recites “the channels,” suggested to be changed to --the one or more channels-- for clarity.
Claim 20 recites “the distance,” which lacks proper antecedent basis.
Claim 21 recites “flexible tubing” however it is unclear if applicant is referring back to the flexible tube in claim 1.
Claim 22 recites “a ventilator tube,” however it is unclear if applicant is referring back to the tube in claim 1.
Claim 23 recites “a device,” however it is unclear if applicant is referring back to the device recited in claim 1.
Any remaining claims are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 23 does not further limit the device of claim 1 since claim 23 does not positively recite the device of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-9, 11, 16-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulliver et al. (2014/0236041).
Regarding claim 1, in fig. 18 or 20 Gulliver discloses a device 1 for holding a flexible tube [0068] with a first and second end, the device comprising a body member 2, the body member comprising at least one tube receiving portion (portion(s) that protrusions 7 extend from), the at least one tube receiving portion comprising one or more channels adapted to accommodate a portion of a flexible tube to be held (Fig. 18 and 20), wherein; a channel provides a surface which provides a friction fit to the tube [0084], in use located within the channel, when the tube is provided in the tube receiving portion, such that; when the tube is pulled at a first end away from the device, the device inhibits the movement of the tube and the pulling force is substantially reduced at the second end [0084].
Regarding claim 3, Gulliver discloses that the tube receiving portion comprises at least three channels [0112].
Regarding claim 4, Gulliver discloses that the one or more channels further comprise protrusions 7 extending from the channel surface into the channel to inhibit the movement of the tube [0084].
Regarding claim 6, Gulliver discloses that the tube is a ventilator tube [0071], wherein the ventilator tube has an external surface which comprises tube protrusions (Fig. 5, in between recesses 3).
Regarding claim 7, Gulliver discloses channel protrusions 7 that are arranged to interlock with the recesses provided on the tube between the protrusions on the exterior of the tube [0084].
Regarding claim 8, Gulliver discloses that the one or more channels extend in length from a first surface (flat surface where 2 is pointing in fig. 20) of the body member to a second opposing surface (opposing flat surface not seen in fig. 20) of the body member.
Regarding claim 9, Gulliver discloses at least one of the one or more channels are fully enclosed (the single channel in fig. 18 is fully enclosed).
Regarding claim 11, Gulliver discloses that the body member further comprises a connector 4 to attach the body member to a support member.
Regarding claim 16, Gulliver discloses that the device comprises three channels [0112], wherein the three channels are provided in a first surface of the body member (flat surface that 2 is pointing to), each channel comprising a first flange (7 at one end of channel) at a first end of the channel and a second flange (7 at other end of channel) at a second opposite end of the channel, wherein the channels are adapted to accommodate a ventilator tube [0071][0084] and in use the flanges are arranged to interlock with recesses 3 provided on an exterior of the ventilator tubes located in the channel [0084].
Regarding claim 17, Gulliver discloses a tube [0068] with first and second ends is provided to the device such that a portion of the tube between the ends is located in a channel [0084], and wherein; should the first end of the tube be pulled away from the device, the device inhibits the movement of the tube along the longitudinal axis of the tube [0084].
Regarding claim 21, Gulliver discloses a kit comprising flexible tubing [0068] and the device of claim 1 (see rejection of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gulliver.
Regarding claim 10, Gulliver does not explicitly recite that at least one of the one or more channels have an opening in the cross sectional perimeter of the channel along the length of the channel of at least 30% of the perimeter. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modified Gulliver’s perimeter opening (Fig. 20) with an opening in the cross sectional perimeter of the channel along the length of the channel of at least 30% of the perimeter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and it appears that an opening of 30% would perform equally as well at retaining the flexible tube.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gulliver, as applied to claim 1 above, in further view of Pittaway (GB 2470483).
Regarding claim 2, Gulliver is silent regarding that the at least one tube receiving portion is composed of hard plastic, deformable plastic, rubberised plastic or a mixture thereof. However, Pittaway teaches a medical tubing clip made of hard (must be somewhat hard since it is a solid structure) plastic (Page 7, ll. 16-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulliver’s tube receiving portion material with hard plastic, as taught by Pittaway, for the purpose of providing an alternate material having the predictable results of retaining a medical tube.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gulliver, as applied to claim 1 above, in further view of Gautsche (2001/0049504).
Regarding claim 14, Gulliver is silent regarding a housing wherein the housing is arranged to receive the body member to enclose the channels. However, in fig. 3 Gautsche teaches a housing 70 arranged to receive a body member to enclose channels [0066]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulliver’s body member and channels with the addition of a housing, as taught by Gautsche, for the purpose of further retaining the tube.

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gulliver, as applied to claim 1 above, in further view of Mogensen (WO 2004/020035).
Regarding claim 15, Gulliver discloses at least three channels [0112] wherein a first and second channel are arranged substantially parallel to each other (Fig. 18 and Fig. 20), but does not explicitly recite that with the third channel is interposed between the first and second channel. However, in fig. 4a and 4b Mogensen teaches three channels arranged substantially parallel to each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulliver’s three channels with three channels that are substantially parallel with one another, as taught by Mogensen, for the purpose of providing an alternate channel arrangement having the predictable results of retaining a tube.
Regarding claim 18, Gulliver discloses a tube with first and second ends is provided to the device [0068], but is silent regarding that a portion of the tube between the ends is located in a first, second and third channel. However, in fig. 4a and 4b Mogensen teaches three channels arranged substantially parallel to each other retaining a single tube (Col. 5, ll. 17-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulliver’s tubes with a single tube that is serpentined through the channels, as taught by Mogensen, for the purpose of providing an alternate use of the channels for a more secure arrangement.
Regarding claim 19, the modified Gulliver discloses that the portion of the tube is provided through the three channels in a sigmoidal configuration (Fig. 4b Morgensen).
Regarding claim 20, the modified Gulliver discloses that the tube extends between the one or more channels using a minimum length of tube with respect to the distance between the channels (Fig. 4b Morgensen).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gulliver, as applied to claim 1 above, in further view of Fukunaga (WO 2017/059292).
Regarding claim 22, Gulliver discloses the device of claim 1 (see rejection of claim 1 above), a ventilator system [0071] and a ventilator tube [0071], but is silent regarding that the ventilator system is mobile comprising a carriage for a ventilator or gas or fluid, a ventilator tube and the device of claim 1. However, in fig. 7b Fukunaga teaches a mobile ventilator system comprising a carriage for a ventilator, a ventilator tube and a tube retaining device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulliver’s device of claim 1 with the addition of a mobile ventilator carriage, as taught by Fukunaga, for the purpose of providing mobility as needed to a user.
Regarding claim 23, Gulliver discloses the device of claim 1 (see rejection of claim 1 above), but is silent regarding a carriage. However, in fig. 7b Fukunaga teaches a mobile ventilator system comprising a carriage for a ventilator, a ventilator tube and a tube retaining device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulliver’s device of claim 1 with the addition of a mobile ventilator carriage, as taught by Fukunaga, for the purpose of providing mobility as needed to a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoek (2011/0147542) to a cable organizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785